Citation Nr: 0014043	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. Juarbe, M.D.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1974.  This appeal arises from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  That rating decision assigned a 
30 percent initial disability evaluation for the veteran's 
service connected generalized anxiety disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claim for an 
increased initial disability evaluation for generalized 
anxiety disorder; neither set of criteria is more favorable 
to the veteran's claim than the other.

3.  VA examiners in 1997 and 1999 have concluded that it is 
likely that the veteran's reported psychiatric symptomatology 
is the result of malingering, and/or that it is exaggerated 
for the purpose of obtaining additional benefits.

4.  The veteran's service connected generalized anxiety 
disorder has not been objectively shown, since January 1994, 
to be productive of considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms which result in such 
reduction in reliability, flexibility and efficiency levels 
as to result in considerable industrial impairment; nor has 
it been objectively shown to result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder, since January 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9400 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds  
that the veteran has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board of Veterans' Appeals (Board) granted service 
connection for generalized anxiety disorder in May 1998.  The 
RO, in a May 1998 rating decision, assigned a 30 percent 
evaluation from January 28, 1994.  That evaluation has been 
continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.

The veteran's generalized anxiety disorder is rated under 
code 9400.  New regulatory criteria with respect to rating 
psychiatric disorders became effective November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The current 30 percent evaluation is 
appropriate where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9400 (1999).

Under the criteria in effect at the time the veteran's claim 
was filed in January 1994, a 30 percent evaluation required 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

The veteran filed his claim to reopen in January 1994.  In 
evaluating the appellant's claim to an increased disability 
evaluation for his generalized anxiety disorder, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 30 percent for generalized anxiety 
disorder is not warranted.

A January 1994 statement from Felix Maldonado Feliciano, 
M.D., noted that the veteran had been seen erratically, 
beginning in 1982 with a diagnosis of chronic schizophrenia.  
The veteran had a chronic headache of undetermined origin, 
and his overall improvement had been only very mild, with a 
poor general prognosis.  

The veteran underwent a VA psychiatric examination in 
November  1996, just before the new regulations took effect.  
This examination was conducted pursuant to his claim for 
service connection.  The veteran reported that he was 
married, with three children, and he had not worked in 15-20 
years.  The veteran was in contact, his answers were vague 
and superficial but coherent and relevant.  There was no 
delusional material elicited, and no perceptive disorder 
found.  He was oriented in recent memory and not considered 
impaired.  There was no suicidal rumination detected.  
Anxiety was noted to predominate.  Judgment was preserved and 
the veteran differentiated well between right and wrong.  The 
diagnosis was anxiety disorder, not otherwise specified.  The 
Global Assessment of Functioning (GAF) score was 75.

Considering the veteran's impairment under the regulations in 
effect at the time, the November 1996 examination, 
particularly the GAF score of 75, cannot serve to support an 
evaluation in excess of 30 percent; the considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people was not shown, nor did 
the evidence establish that the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The veteran received Social Security 
Administration benefits; however, these were based upon a 
combination of physical and mental disabilities.

A VA examination by a panel of two psychiatrists was 
conducted in October 1997.  The examiners interviewed the 
veteran and reviewed the entire medical record, including a 
Social and Industrial Survey conducted in November 1997, 
prior to filing their report.  The veteran reported only 
sporadic psychiatric treatment.  During the interview, his 
behavior was markedly voluntary.  He made multiple gestures 
reflecting anxiety.  The veteran stated that he did not 
remember what year he was born, that he had been married 
twice, or the name of his treating psychiatrist.  The veteran 
was completely vague in describing his symptoms, mainly 
noting headaches, depressive symptoms, and sleep and memory 
problems.  The examiners noted that he tried to appear 
restless and anxious.  He did not describe any 
hallucinations, and he was not delusional, suicidal or 
homicidal.  The examiners described his affect as 
inappropriate because he exaggerated.  He was oriented in 
person, but due to the strong voluntary component involved, 
no objective evaluation could be performed.  It was the 
examiners' impression that the veteran remembered much more 
than what he cared to say, and that his intellectual 
functioning was maintained.  Judgment was fair, but insight 
was poor.  The VA social worker, in his field examination, 
noted that the veteran's neighbors described him as having a 
good relationship with his wife, children and neighbors, and 
that the veteran played baseball and otherwise got in and out 
of his house normally.  After reviewing the report of the 
Social and Industrial survey, the examiners noted that the 
information that the veteran himself gave to the social 
worker was not confirmed by collateral information.  The 
final diagnosis of the board of VA psychiatrists was:  
malingering; schizophrenia, by history only; strong anti-
social features.  The GAF score was 70-75.

Jose A Juarbe, a psychiatrist who reported having treated the 
veteran since 1976, provided a written statement dated in 
June 1998.  Dr. Juarbe stated that the veteran was:
...found to be completely and severely sick 
due to his nervous condition and this 
should be rated 100%.  His condition is 
chronic and permanent in nature- 
improvement is unlikely to occur and 
patient needs indefinite psychiatric 
treatment.  Is found to be unable to 
handle funds- needs tutor.  Prognosis is 
very severe.

Dr. Juarbe also testified at a hearing at the RO in January 
1999.  He noted that the veteran had schizophrenia, which was 
worse every day and totally disabling.  Dr. Juarbe stated 
that the veteran's disability would continue to worsen, and 
that his highest GAF score was between 20 and 30.  

The most recent VA psychiatric examination was conducted in 
February 1999.  The veteran stated that he was unemployed and 
lived with his wife.  The veteran complained of inability to 
sleep, headaches and irritability.  He was neither precise 
nor descriptive in his history, symptoms, or complaints.  On 
examination, he appeared extremely anxious, confused and 
restless; the examiner noted that this was a clear voluntary 
behavior.  The veteran was alert and oriented x 3.  His 
affect was constricted, and his attention and concentration 
were fair.  He avoided eye contact.  The veteran's speech was 
clear and coherent, and he was not hallucinating.  No thought 
or perceptual disorders were elicited.  He was not suicidal 
or homicidal.  Insight and judgment were fair.  The veteran 
was considered competent.  The diagnosis was generalized 
anxiety disorder.  The GAF score was 75.  The examiner noted 
that the veteran's present behavior should be considered as 
an exaggeration of his condition, with secondary gain 
intentions.

The case is striking in that Dr. Juarbe's opinion is 
diametrically opposed by the conclusions of the four VA 
psychiatrists whose opinions are of record.  The Board has 
considered the statement and testimony of Dr. Juarbe to the 
effect that the veteran is totally disabled by severe and 
long-standing psychiatric symptoms; however, we are more 
persuaded by the consistent findings of the four VA examiners 
of record, all of whom have described either exaggeration of 
symptoms or malingering by the veteran.  Their opinions, 
rendered independently and over a four year period, provide a 
persuasive view of the veteran's disability picture during 
that time.  Based upon those examination findings, 
particularly the GAF scores consistently in the 70 to 75 
range, the Board is unable to find a basis to conclude that 
the veteran's service connected generalized anxiety disorder 
merits a 50 percent evaluation under the current regulations, 
which require objective evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, it is important to note that the VA examiners have 
consistently reported that the veteran has exaggerated his 
symptoms and/or malingered in an apparent attempt to obtain 
benefits.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 30 
percent since January 1994 under either the old or the new 
regulations governing the rating of generalized anxiety 
disorder.  38 C.F.R. Part 4, Code 9400 (1995 & 1999).  In 
this regard, see Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  As the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

